Name: Commission Regulation (EEC) No 1582/90 of 13 June 1990 amending Regulation (EEC) No 3474/89 fixing the maximum quantity of sunflower oil to be released for consumption in Spain and exported from that Member State in the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/10 Official Journal of the European Communities 14. 6. 90 COMMISSION REGULATION (EEC) No 1582/90 of 13 June 1990 amending Regulation (EEC) No 3474/89 fixing the maximum quantity of sunflower oil to be released for consumption in Spain and exported from that Member State in the 1989/90 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 387/90 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 3474/89 (3), as amended by Regulation (EEC) No 581 /90 (4), fixes in particular the quantity of sunflower seed which may qualify for compensatory aid ; Whereas, in view of the positive balance in the forecast supply balance for sunflower oil for the 1989/90 marketing year, the quantity of sunflower seed which may qualify for compensatory aid should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In the third indent of Article 1-of Regulation (EEC) No 3474/89, ' 115 000' is hereby replaced by ' 152 500'. Article 2 The application provided for in Article 13 of Regulation (EEC) No 1183/86 may only be submitted from the seventh day following the publication of this Regulation in the Official Journal of the European Communities. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 53, 1 . 3 . 1986, p. 47. (2) OJ No L 42, 16. 2. 1990, p. 8 . (3) OJ No L 337, 21 . 11 . 1989, p. 19 . 0 OJ No L 59, 8 . 3 . 1990, p. 30.